Citation Nr: 0929322	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-39 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a gunshot wound to the right posterior thigh, with atrophy 
of the right testicle, involving Muscle Group XIII.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran had active service from November 1942 to October 
1945, including combat service during World War II.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and September 2006 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In an August 2008 statement, the issues of service connection 
for genitourinary pathology, bilateral hearing loss and 
psychiatric disability were raised.  In addition, in June 
2009 written argument, the Veteran's representative asserted 
entitlement to secondary service connection for genitourinary 
pathology associated with the Veteran's service connected 
residuals of a gunshot wound to the right posterior thigh.  
To date, VA has not adjudicated these claims and they are 
referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The residuals of a gunshot wound to the right posterior 
thigh, with atrophy of the right testicle are not productive 
of severe injury to Muscle Group XIII or complete atrophy of 
both testicles. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a gunshot wound to the right posterior thigh, 
with atrophy of the right testicle, involving Muscle Group 
XIII have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.14, 4.73, Diagnostic 
Codes 5313, 7523 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist 

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Proper notice from VA must inform 
the claimant of any information and medical or lay evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will obtain and assist the claimant in 
obtaining; and (3) that the claimant is expected to provide. 
See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373- 74 (2002). The VCAA notice requirements apply 
to all five elements of a service-connection claim, including 
the downstream disability rating and effective date elements. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II). If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as in 
a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim. See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum that VA notify the claimant that, to substantiate the 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability at issue and the effect that 
worsening has on the claimant's employment and daily life. 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. Id.

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption. However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009). The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice. (slip. op. at 11). The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'" Id., citing Palmer v. Hoffman, 318 
U. S. 109, 116 (1943); see also Tipton v. Socony Mobil Oil 
Co., 375 U. S. 34, 36 (1963) (per curiam); United States v. 
Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the absence 
of any showing of . . . prejudice"). The Supreme Court 
emphasized that its holding did not address the lawfulness of 
the U.S. Court of Appeals for Veterans Claims' reliance on 
the premise that a deficiency with regard to informing a 
Veteran about what further information was necessary to 
substantiate his claims had a "natural effect" of prejudice, 
but deficiencies regarding what portions of evidence VA would 
obtain and what portions the Veteran must provide did not. 
(slip. op. at 3).

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because: (1) the defect was 
cured by actual knowledge on the part of the claimant, see 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (Citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law. 
Sanders, 487 F. 3d at 889. Additionally, consideration also 
should be given to "whether the post- adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non- prejudicial." Vazquez-Flores, 22 
Vet. App. at 46. See also Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding the Board had erred by relying on 
various post-decisional documents for concluding adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, in a September 2005 letter, the RO (1) informed the 
Veteran of the information and evidence not of record that is 
necessary to substantiate his claim; (2) advised him of the 
information and evidence that VA would obtain and assist him 
in obtaining, and (3) notified him of the information and 
evidence he was expected to provide, Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).

The RO did not send a Dingess letter discussing the 
downstream disability rating and effective date elements of a 
claim. Since, however, this claim for a higher disability 
rating is being denied, there will be no resulting change in 
his disability rating or effective date. So not receiving 
additional notice concerning these downstream elements of his 
claims is nonprejudicial, i.e., harmless error. See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, which, here, is the RO, the 
Board must consider whether the Veteran has been prejudiced 
thereby). See also 38 C.F.R. § 20.1102. 

Also, in July 2008, the Veteran received a letter tailored 
complying with the Vazquez decision.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). The 
RO obtained the Veteran's service treatment records (STR's), 
his VA medical records, and arranged for VA compensation 
examinations in 2005 and 2007 and to assess the severity of 
his gunshot wound residuals. No further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
developing her claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 
Vet. App. 183.

An Increased Rating

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
ratings will be applied, the higher rating will be assigned 
if the disability picture more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). See also 38 C.F.R. §§ 
4.1, 4.2 (2008). As such, the Board has considered all of the 
evidence of record. 

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period. In Fenderson, the initial 
assignment of a rating disability was held not limited to 
that reflecting the then current severity of the disorder.  
Hart, appears to extend Fenderson to all increased rating 
claims.

The Veteran is seeking an evaluation in excess of 30 percent 
for residuals of a gunshot wound to the right posterior 
thigh, with atrophy of the right testicle, involving Muscle 
Group XIII. 

The provisions of 38 C.F.R. § 4.56 offer guidance for 
evaluating muscle injuries caused by various missiles and 
other projectiles. 38 C.F.R. § 4.56 directs, in pertinent 
part, that:

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles -- (i) Type of injury. 
Simple wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles -- (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. (i)	Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles is contemplated when there 
is a through-and-through or deep penetrating wound due to a 
high velocity missile or large or multiple low velocity 
missiles or the explosive effect of high velocity missiles or 
a shattering bone fracture with intensive debridement or 
prolonged infection and sloughing of soft parts and 
intramuscular binding and cicatrization. The objective 
findings include extensive ragged, depressed and adherent 
scars of the skin so situated as to indicate wide damage to 
muscle groups in the track of the missile. An X-ray may show 
minute multiple scattered foreign bodies indicating spread of 
intramuscular trauma and explosive effect of the missile. 
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance. There are soft or flabby muscles in the 
wound area. The muscles do not swell and harden normally in 
contraction. Tests of strength or endurance compared with the 
sound side or of coordinated movement show positive evidence 
of severe impairment of function. 38 C.F.R. § 4.56(d).

The Veteran's right thigh gunshot wound has been evaluated 
under the criteria under 38 C.F.R. § 4.73, Diagnostic Code 
5313. Diagnostic Code 5313 provides evaluations for 
disability of Muscle Group XIII.  The function of these 
muscles is as follows: Extension of hip and flexion of knee; 
outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over- pulley action at knee joint.  The muscles 
include the posterior thigh group, and hamstring complex of 
2-joint muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.. This code provides a noncompensable rating 
for slight muscle injury, a 10 percent rating for moderate 
muscle injury, a 30 percent rating for moderately severe 
muscle injury, and a 40 percent rating for severe muscle 
injury.

It has been clinically determined that the Veteran's right 
hip disability is not associated with his gunshot wound 
residuals.  There is also no clinical indication that the 
right knee is affected.  Nor is there evidence of nerve 
injury. Therefore, consideration of multiple diagnostic codes 
within 38 C.F.R. § 4.71or 4.124a, that evaluate impairment 
resulting from knee, hip and thigh disorders or separate 
evaluations for peripheral nerve diseases are not for 
application.  See also 38 C.F.R. § 4.55 (a) (2008). 

Also, the Veteran's disability rating includes atrophy of the 
right testicle. It is noted that separate disability ratings 
may be assigned for distinct disabilities resulting from the 
same injury so long as the symptomatology for one condition 
is not "duplicative of or overlapping with the 
symptomatology" of the other condition. Esteban v. Brown, 6 
Vet. App. 259, 262 (1994). Under 38 C.F.R. § 4.115b, 
Diagnostic Code 7523, complete atrophy of one testicle 
warrants a noncompensable rating; complete atrophy of both 
testicles warrants a 20 percent rating. The veteran is 
already in receipt of special monthly compensation for loss 
of use of a creative organ under 38 C.F.R. § 3.350(a) (2008). 
He is already in receipt of special monthly compensation for 
loss of use of a creative organ under 38 C.F.R. § 3.350(a) 
(2008).

STR's show that in early March 1945, the Veteran was admitted 
to a medical facility for treatment of gunshot wounds. A 
wound was described as entering the right pubis, slightly to 
the right of midline, 1/4 inches in diameter. The exit wound 
was described as 1/4 inches in the right gluteal fold. The 
wounds were cleaned and dressed. By late March 1945, STR's 
reported the wounds were described as practically and nearly 
healed, with no apparent vascular or nerve injury. 

An STR in May 1945 revealed that the gunshot wounds were 
healed. The right pubis wound was described as small, 1 
centimeter. The exit wound was described as small and well 
healed. The right testicle was later described as markedly 
atrophic. The Veteran was discharged to duty in June 1945. At 
service discharge, a physical examination report revealed a 
well healed scar from a bullet wound, along with right 
testicle atrophy.  

At a VA medical examination in December 1947, the Veteran 
complained of abdominal tightness. It was reported that there 
was a 1/2 inch long not tender or painful wound. There was 
atrophy of the right teste. The diagnosis was residual scar 
following bullet wound of suprapubic area and thigh atrophy 
of the right testis.  

VA medical examination records through 2003 report no 
residual abnormality of the Muscle Group XIII, and right 
testicle atrophy.  

At a VA muscle examination in September 2005, the Veteran's 
gunshot wound(s) were described as superficial. It was 
reported that the Veteran had degenerative arthritis, and 
that the (gunshot) wound in no way affected the right hip. 
The Veteran reported that he used Percocet daily for apparent 
right hip pain. On physical examination it was reported that 
there was no evidence of muscle damage to Muscle Group XIII. 
The diagnosis was gunshot wound of the right lower pubic 
area, nonpenetrating to abdomen or muscles; right testicular 
atrophy, secondary to gunshot wound. It was subsequently 
reported in another VA medical examination that the Veteran 
was retired from employment as a police officer. 

At a VA medical examination of the joints in June 2007, it 
was reported that the Veteran complained of right hip pain 
secondary to the (service connected right thigh) gunshot 
wound. The physical examination revealed a 1/2 by 1/2 inch scar 
of the right supra pubic area that was nontender, and not 
causing functional limitation or disfigurement. There was a 1/2 
by 1/4 inch posterior lower buttock/upper right thigh scar that 
was nontender, also not causing functional limitation or 
disfigurement. It was stated that the Veteran had some 
limitation of activities related to right hip strain. The 
diagnosis was right hip strain. It was opined that the 
Veteran's right hip strain was not caused by his service 
connected right thigh gunshot wound. A contemporaneous 
genitourinary examination confirmed right testicular atrophy.  

Analysis

As previously indicated, STR's confirm that the Veteran was 
admitted to a medical facility for a gunshot wound that 
entered the right pubis and exited the right gluteal fold. 
The wounds were clinically described as small, 1/4inches, 
that apparently healed within a relatively short period of 
time, from March to June. There was no nerve injury. The 
Veteran was then released from the medical facility and 
discharged to duty. In fact, other than healed scar(s), no 
evidence of related musculoskeletal defects or other 
associated abnormalities were reported at service discharge.

The postservice clinical data consistently has reported no 
residual abnormality of Muscle Group XIII in terms of any 
muscle injury. Significantly, while the record clearly shows 
that the service gunshot wound was through and through, there 
is no evidence of findings associated with severe muscle 
injury, to include, shattering bone fracture, intensive 
debridement, prolonged infection, sloughing, intramuscular 
binding, cicatrization, indications of wide damage to muscle 
group, multiple scattered foreign bodies, loss of deep fascia 
or of muscle substance, or evidence of severe impairment of 
function. 

In summary, the Veteran's service-connected residuals of a 
gunshot wound to the right posterior thigh disability is not 
manifested by symptomatology indicative of more than a 30 
percent evaluation under the criteria governing muscle 
injuries.  Also the associated testicle atrophy is limited to 
the right testicle, and is not both testes, which does 
warrant consideration of a separate compensable disability 
evaluation. There is also no associated nerve injury with the 
gunshot wound, and while the Veteran indeed has right hip 
disability, clinically, it has been determined as not 
associated with the service connected right thigh gunshot 
wound.  Therefore, application of any other diagnostic 
criteria is not warranted. 

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45 is warranted in order 
to evaluate the existence of any functional loss due to pain, 
or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the Veteran's joints 
when the rating code under which the Veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995). However, in light of the clinical evidence 
specifically excluding hip joint involvement as related to 
the service-connected residuals of a gunshot wound to the 
right posterior thigh disability, such consideration of 
criteria under 38 C.F.R. §§ 4.40, 4.45 is not applicable. 

The record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards." 38 C.F.R. § 
3.321(b)(1). Evidence shows that the Veteran is retired from 
employment, and that relevantly reported limitation of 
activities is fact related to a right hip disability that 
clinically is not associated with his service connected right 
thigh gunshot wound. In this regard, the Board finds that 
there has been no showing by the Veteran that either his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization. In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final note, consideration has been given to assigning a 
staged rating; however, at no time during the period in 
question has the disability warranted more than a 30 percent 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board finds that the Veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation. 38 C.F.R. § 4.7. The preponderance of 
the evidence is against entitlement to a rating in excess of 
30 percent residuals of a gunshot wound to the right 
posterior thigh, with atrophy of the right testicle, 
involving Muscle Group XIII. The doctrine of reasonable doubt 
is not applicable, and this claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

In reaching this determination, the Board does not wish in 
any way to diminish the Veteran's heroic and well-decorated 
service during World War II.  Although it is sympathetic to 
the Veteran's claim, the Board is without authority to grant 
the claims on an equitable basis and instead is constrained 
to follow the specific provisions of law.  See 38 U.S.C.A. 
§ 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  


ORDER

An increased rating for residuals of a gunshot wound to the 
right posterior thigh, with atrophy of the right testicle, 
involving Muscle Group XIII, is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


